Citation Nr: 0709194	
Decision Date: 03/29/07    Archive Date: 04/16/07

DOCKET NO.  99-04 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hearing loss in the 
right ear.

2.  Entitlement to service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant/Veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel
INTRODUCTION

The veteran served on active duty from November 1985 to April 
1988.  There is a five month period of unverified service 
prior to November 1985.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania, which denied the benefits sought 
on appeal.  The Board considered this appeal in August 2000 
and again in May 2003 when it denied the benefits sought.  
The veteran appealed the May 2003 denial of benefits to the 
United States Court of Appeals for Veterans Claims (Court) 
and, in August 2006, the Court vacated the Board's decision 
and remanded the matter for further consideration.  Thus, the 
appeal is properly before the Board for appellate review.

The issue of entitlement to service connection for post-
traumatic stress disorder is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran did not have a right ear hearing loss 
disability during his period of service or within one year of 
discharge from service.

3.  The veteran does not have a currently diagnosed right 
hearing loss disability due to service noise exposure.




CONCLUSION OF LAW

Right ear hearing loss was not incurred in, aggravated by, or 
presumed to have been caused by active service.  38 U.S.C.A. 
§§ 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In a letter dated in October 2002, VA notified the veteran of 
the information and evidence needed to substantiate and 
complete his claim of entitlement to service connection for 
hearing loss, including what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter also generally advised the veteran to submit any 
additional information in support of his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional 
notice of the five elements of a service-connection claim was 
not provided as is now required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Board specifically 
finds, however, that the veteran is not prejudiced as he was 
given specific notice with respect to the elements of a basic 
service-connection claim and cannot be prejudiced by not 
receiving notice of downstream issues that are not reached by 
a denial of the underlying benefit.  Accordingly, the Board 
finds that VA met its duty to notify the veteran of his 
rights and responsibilities under the VCAA.


With respect to the timing of the notice, the Board points 
out that the Court held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the appealed AOJ decision was pending at the time 
the VCAA was enacted and, as such, notice prior to that 
decision was not possible.  The Court acknowledged in 
Pelegrini that some claims were pending at the time the VCAA 
was enacted and that proper notice prior to the initial AOJ 
decision was impossible.  The Court specifically stated in 
Pelegrini that it was not requiring the voiding or 
nullification of any AOJ action or decision, only finding 
that appellants are entitled to VCAA-content-complying 
notice.  Thus, the timing of the notice in this matter does 
not nullify the rating action upon which this appeal is based 
and the Board specifically finds that the veteran was not 
prejudiced by the post-AOJ decision notice because he was 
given sufficient time to submit and/or identify any and all 
evidence necessary to substantiate his claim.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him a physical examination, and by affording him 
the opportunity to give testimony before an RO hearing 
officer in June 1999; in June 2000, the veteran withdrew his 
request for a hearing before the Board.  It appears that all 
known and available records relevant to the issue of service 
connection for right ear hearing loss have been obtained and 
are associated with the veteran's claims file, and the 
veteran does not appear to contend otherwise.  Thus, the 
Board finds that VA has done everything reasonably possible 
to notify and to assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA.  As 
such, the merits of the claim will now be addressed.  The 
Court specifically advised the Board to address the merits of 
the claim under the VCAA notwithstanding its August 2000 
decision which denied the claim as not well-grounded.

The veteran contends that he began experiencing hearing loss 
during service as a consequence of noise exposure.  He 
testified before an RO hearing officer that he noticed a 
hearing loss in the form of muffled noises when working 
around diesel engines in the United States Navy.  The veteran 
has subsequently alleged that noise exposure continued while 
performing duties as an air traffic control repairman during 
service in the Army.  He testified before the RO hearing 
officer that he had tubes placed in his ears during service, 
using the plural for ear and not distinguishing between his 
right ear and his left ear.  He also stated that he did not 
require treatment for hearing loss upon discharge from 
service in 1988.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  
When a veteran seeks service connection for a disability, 
due consideration shall be given to the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of 
each organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay 
evidence.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  

Hearing loss may be considered to be a chronic disease under 
38 C.F.R. § 3.309(a) if defined as an organic disease of the 
nervous system.  As such, service connection may be granted 
under 38 C.F.R. § 3.307(a)(3) if the evidence shows that the 
disease manifest to a degree of ten percent or more within 
one year from the date of separation from service.  See 
38 C.F.R. § 3.307.  Separation from service is defined as 
the veteran's discharge date.  See 38 C.F.R. § 3.307(a)(2).  
Therefore, because the veteran was discharged from service 
in April 1988, the evidence must show that a right ear 
hearing loss disability manifest to a degree of ten percent 
by April 1989 in order for service connection to be granted 
based upon a presumptive period.  There is no statutory or 
regulatory provision to allow for an extension of a 
presumptive period.

It is important to point out at this juncture that hearing 
loss is not simply one's complaints of a decrease in hearing 
acuity.  For the purposes of applying the laws administered 
by VA, impaired hearing will be construed to be a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or, 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000 or 4000 Hertz are 26 
decibels or greater; or, when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  See 
38 C.F.R. § 3.385.

Service medical records show that the veteran underwent an 
entrance examination in October 1984.  At that time, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
5
0
LEFT
25
25
5
5
25

There is no evidence of complaints of or treatment for right 
ear hearing loss during service.  The veteran did, however, 
have a tube placed in his left ear and underwent treatment 
for left ear infections.  Upon discharge examination in 
February 1988, the veteran was found to have mild conductive 
hearing loss in the left ear; there was no finding of right 
ear hearing loss.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
10
10
LEFT
35
25
20
20
25

Given this evidence, the Board finds that the veteran did not 
have hearing loss in the right ear that met the definition of 
a disability upon discharge from service.  The Board fully 
acknowledges that there is evidence of a slight decrease in 
hearing acuity in the right ear during service, but that 
decrease cannot be classified as a disability under 38 C.F.R. 
§ 3.385.  The Board is bound by the regulations 
notwithstanding the veteran's assertions that he noticed a 
change in his hearing during service.

Consistent with the veteran's testimony, there is no record 
of treatment for right ear hearing loss within one year of 
discharge from service.  In fact, there is no evidence of 
complaints of hearing loss until the veteran made application 
for VA compensation benefits in 1997.  Upon VA examination in 
October 1997, pure tone thresholds, in decibels, were 
recorded as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-
50
55
65
75
LEFT
-
70
75
85
95

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 96 percent in the left ear.  
The examiner pointed out that the puretone testing was 
extremely inconsistent with the veteran's ability to 
communicate, noting that the veteran was able to communicate 
at a soft conversational level.  The veteran's history of in-
service noise exposure was noted in the examination report, 
but a diagnosis of right ear hearing loss was not rendered.

VA attempted to schedule another VA audiometric examination 
for the veteran in October 2002.  Due to his incarceration at 
that time, the examination could not be performed.  Current 
treatment records do not include the diagnosis of right ear 
hearing loss due to service noise exposure.

Given the evidence as outlined above, the Board finds that 
the veteran did not have a right ear hearing loss disability 
during service or within one year of his discharge from 
service.  Additionally, he is not currently diagnosed as 
having a right ear hearing loss as a result of in-service 
noise exposure.  The veteran's statements that he believes he 
has a hearing loss in both ears that began during service, 
standing on their own, are insufficient to establish a 
current diagnosis of right ear hearing loss due to in-service 
noise exposure and are insufficient to establish that there 
is a relationship between service and current complaints.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992) 
(Laypersons are not competent to offer medical opinions).  As 
a consequence, service connection for right ear hearing loss 
must be denied as there is no medical evidence to support the 
claim.



ORDER

Service connection for right ear hearing loss is denied.


REMAND

The record clearly shows that the veteran seeks entitlement 
to service connection for post-traumatic stress disorder 
based on his duties as an air traffic control repairman 
during service, a military occupational specialty that the 
veteran has described as too stressful for him.  In October 
1997, the veteran described his anxiety to be so high during 
service that on one occasion a petty officer threw a pencil 
at him and he threw it back.  He did not suggest that the 
throwing of the pencil was a stressor that caused his PTSD, 
or even an action that caused him to develop a psychiatric 
disorder.  Nonetheless, the Court found in its August 2006 
Memorandum Decision that "once [the veteran] raised 
allegations of an in-service personal assault as the stressor 
for his PTSD, the Board should have considered the 
applicability of [38 C.F.R. ]§ 3.304(f)(3)."  As noted, 
however, the veteran never raised allegations of an in-
service personal assault.  He merely described the pencil-
throwing incident as an excuse as to why his duty "was 
extended longer."  At no point in the record does the 
veteran describe the pencil incident as one of his stressors.  

Because the Court has determined that this pencil-throwing 
incident constituted an "allegation of an in-service 
personal assault as the stressor for his PTSD," the Board 
must discuss whether VCAA notice involving personal assaults 
was adequate.  Obviously, VA has not met its duty to notify 
this veteran under the VCAA.  At no time was a personal 
assault alleged.  Nonetheless, the Board is bound by the 
findings of the Court and must remand this issue for adequate 
VCAA notice.  

Therefore, this matter is remanded for the following action:

1.  Provide the veteran with notice of 
evidence necessary to substantiate a 
claim of entitlement to service 
connection for post-traumatic stress 
disorder based on personal assault.  
Ensure that all current requirements of 
VCAA notice are met and perform all 
necessary development as a result of any 
response(s) received by the veteran.

2.  When the development requested has 
been completed, review the case on the 
basis of the additional evidence.  If the 
benefit sought is not granted, provide 
the veteran and his representative with a 
Supplemental Statement of the Case, 
affording a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to cure a procedural defect and 
the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


